Title: From Alexander Hamilton to Richard Harison, 11 April 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury Department,11 April 1791
Sir,
Mr. Abijah Hammond has informed me that he delivered to the Grand Jury, before whom was brought the case of Christopher Bancker, the certificate, on which the charge against him was founded. I wish to know the present state of that affair.
I am, sir,   With great consideration,   Your Obedt Servant
Alex Hamilton
Richard Harison Esqr.Atto. of the United States,New York
